DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-23, in the reply filed on 7/7/2022 is acknowledged.
The response included new claims 34-35, which depend from claim 1 of Group I. Claims 34-35 are included with the election of Group I.

Claims 24-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/7/2022.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or a submitted IDS, they have not been considered.

Drawings
Color figures were received on 1/31/2019. It is unclear if applicant intends the application to include color figures.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

In regards to the scan of the colored figures dated 1/31/2019, the drawings are objected to because the quality is not sufficient for publication purposes.
In Figure 5, the text is pixelated and blurry such that it is not clearly presented.
In Figure 6, the text is pixelated and blurry such that it is not clearly presented.
In Figure 8, the text is pixelated and blurry such that it is not clearly presented.
In Figure 9, the text is pixelated and blurry such that it is not clearly presented.
In Figure 10, the use of shading in the boxes makes the text difficult to read.
In Figure 11, the text, in particular in the box describing correlations and P values, is pixelated and blurry such that it is not clearly presented.
In Figure 14, the use of shading in the graph makes the text difficult to read.
In Figure 18a, the text is pixelated and blurry such that it is not clearly presented.
In Figure 19, the text is pixelated and blurry such that it is not clearly presented.
In Figure 22, the text is pixelated and blurry such that it is not clearly presented.
In Figure 23, the text is pixelated and blurry such that it is not clearly presented.
In Figure 24, the text is pixelated and blurry such that it is not clearly presented.
In Figure 25, the text is pixelated and blurry such that it is not clearly presented.
In Figure 26, the text is pixelated and blurry such that it is not clearly presented.
In Figure 27B, the text is pixelated and blurry such that it is not clearly presented.
In Figure 27C, the text is pixelated and blurry such that it is not clearly presented.
In Figure 32, the text is pixelated and blurry such that it is not clearly presented.
In Figure 33, the text is pixelated and blurry such that it is not clearly presented.
In Figure 34, the text is pixelated and blurry such that it is not clearly presented.
In Figure 35, the use of shading in the boxes makes the text difficult to read.
In Figure 36, the use of shading in the boxes makes the text difficult to read.
In Figure 37, the use of shading in the boxes makes the text difficult to read.
In Figure 38, the use of shading in the boxes makes the text difficult to read.
In Figure 39, the use of shading in the boxes makes the text difficult to read.
In Figure 40, the use of shading in the boxes makes the text difficult to read.
In Figure 41, the text is pixelated and blurry such that it is not clearly presented.
In Figure 42, the text is pixelated and blurry such that it is not clearly presented.
In Figure 43, the text is pixelated and blurry such that it is not clearly presented.
In Figure 44, the text is pixelated and blurry such that it is not clearly presented.
In Figure 45, the text is pixelated and blurry such that it is not clearly presented.
In Figure 46, the text is pixelated and blurry such that it is not clearly presented.
In Figure 47, the use of text overlaid on the image makes the text difficult to read.
In Figure 48, the text is pixelated and blurry such that it is not clearly presented.
As an example, the text and quality of Figures 20, 27A and 30 is acceptable.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of terms, such as Alexa, Qiagen, RNeasy and Invitrogen, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The disclosure is objected to because of the following informalities: the specification includes typographical errors and/or grammatical errors, such as in paragraph 236 (“...and the intended for number of barcoding rounds…”) and paragraph 250 (“…each group would increase food binding sequences…”). It is requested applicant review the specification for additional issues.  
Appropriate correction is required.

The abstract of the disclosure is objected to because it exceeds the 150 word limit. The abstract also includes typographical errors and/or grammatical errors, such as reciting “…barcodes are associated specific molecular targets…” and “…with the probes or small internal within cell…”. It is requested applicant review the abstract for additional issues.  
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 21 the claim recites “an integer that equal to or greater than”, which is a typographical error.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  the amendments remove the period at the end of the claim.  Appropriate correction is required.

Claim 23 is objected to because of the following informalities:  the claim recites “the one or more groups of probes to a non-overlapping subset of the N molecular targets”, which is an incomplete statement regarding the groups of probes and the non-overlapping subset.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 and 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “n ≥ 2” and “m ≥ 2” in parentheticals. It is unclear if the claim requires “n” and “m” to encompass particular ranges of values or if the language is describing preferred embodiments.
Claims 2-23 and 34-35 depend from claim 1 and rejected for the same reason.
Regarding claim 5, the claim recites “each composite image” in line 2. The recitation lacks proper antecedent basis as no previous “composite image” is set forth by the claim. Amending the claim to depend from claim 3 may aid in overcoming this rejection.
Regarding claim 6, the claim recites “the one or more alignment reference” in line 2. The recitation lacks proper antecedent basis as no previous “alignment reference” is set forth by the claim. Amending the claim to depend from claim 3 may aid in overcoming this rejection.
Regarding claim 12, the claim recites “n unique readout sequences” and depends from claim 1, which sets forth “n components”. It is unclear if the “n” value in regards to the two elements: 1) unique readout sequences; and 2) components, are intended to have the same value.
Regarding claims 15, 16, 17 and 19, the claims each recite “the n unique readout sequences”. The recitation lacks proper antecedent basis as no previous “unique readout sequences” are set forth by the claim. Amending the claim to depend from claim 12 may aid in overcoming this rejection.
Regarding claims 15, 16, 17 and 19, the claims each recite “the n unique readout sequences” and directly or indirectly depend from claim 1, which sets forth “n components”. It is unclear if the “n” value in regards to the two elements: 1) unique readout sequences; and 2) components, are intended to have the same value.
Regarding claim 23, the claim recites “the one or more groups of probes to a non-overlapping subset of the N molecular targets”. It is unclear what the intended relationship is between “the one or more groups of probes” and “non-overlapping subset of the N molecular targets”.
Regarding claim 34, the claim specifies the “S unique symbols comprises no detectable signal” and depends from claim 1. The “unique symbols” make up the “unique barcodes”. The “unique barcodes” are associated with targets using probes that generate “at least one detectable visual signal”. It is unclear how the “unique symbols” that make up the “unique barcodes” may have no “detectable signal” as the “unique barcode” is based upon “detectable signals”.
Regarding claim 35, the claim depends from claim 1 and states “m≥1”. Claim 1 states “m ≥ 2” in regards to serial hybridizations. It is unclear how “m” may have two distinct values.
Regarding claim 35, the claim recites “m error correction is removed from the n rounds of hybridization”. The claim requires the rounds of hybridization to include an m error correction round. It is unclear how the error correction round is simultaneously required by and removed from the rounds of hybridization.
Regarding claim 35, the claim depends from claim 1 and states “sequential barcoding rounds comprises n rounds of hybridization”. Claim 1 requires “n sequential barcoding rounds”. It is unclear if the value of “n” in regards to “rounds of hybridization” has the same value as “n” in regards to the “sequential barcoding rounds”.
Regarding claim 35, the claim recites “m≥1” in a parenthetical. It is unclear if the claim requires “m” to encompass a particular range of values or if the language is describing preferred embodiments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-18, 20, 22-23 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah (Neuron. 2016 October 19. 92(2):342-357; cited on the 4/23/2020 IDS).
Regarding claim 1, Shah teaches identifying N molecular targets in a biological, e.g. 25, 100 or 125 genes in single cells. The molecular targets are immobilized in cells. See Fig. 1.
Shah teaches associating unique barcodes to each molecular target, 25 genes at a time via 5 sequential barcoding rounds. Shah teaches performing 4 serial hybridizations of probes. Each serial hybridization contacts one or more groups of probes to a subset of the molecular targets. The number of probe sets is equal to the number of molecular targets in the subset. The probes hybridize with molecular targets and provide a detectable signal. See Fig. 1.
Shah teaches detecting the signals from the probes. See Fig. 1 and 2.
Shah teaches removing the visual signals prior to the next serial hybridization using DNAse (Fig. 1).
Shah teaches the unique barcode has 4 components and each component assigned from S unique symbols, with S corresponding to the number of fluorophores used.
Shah further teaches the number of transcripts, which corresponds to the number of unique barcodes is FN, where F is the number of fluorophores and N is the number of hybridizations. Here F is analogous to S unique symbols of the present claims and N is analogous to the sequential barcoding rounds of the present claims. Thus, the equation of Shah can be solved for F (claimed as S), which is equal to the Nth (claimed as n) root of the number of transcripts (claimed as N). Therefore, Shah teaches S is equal to the nth root of N as claimed. 
Regarding claim 2, Shah teaches detecting visual signals comprises an image for each serial hybridization round that reflects probes binding to targets (Fig. 1).
Regarding claim 3, Shah teaches generating a composite image by superimposing images from the serial hybridizations and aligning them based on an alignment reference whose position remains constant (p. 13, Image Registration; and Supplemental Information, p. 18, Image Processing).
Regarding claim 4, Shah teaches super-localizing the detectable visual signals in an image (p. 19, Barcode calling).
Regarding claim 5, Shah teaches decoding the detectable visual signals in each composite image based on the unique barcodes for the molecular targets and the unique symbols (p. 19, Barcode calling).
Regarding claims 6 and 7, Shah teaches collecting reference visual signals from multispectral beads as alignment references (p. 18, Sample permeabilization, hybridization and Imaging and Imaging processing).
Regarding claim 8, Shah teaches one round of serial hybridization for error correction (Supplementary Text, Error correction barcode design; and p. 4, seqFISH is an accurate and efficient method to multiplex RNA in situ).
Regarding claim 9, Shah teaches the biological sample is cells within brain tissue (p. 13, Brain extraction and sample mounting).
Regarding claim 10, Shah teaches determining secondary targets using molecules specifically binding to the secondary molecular target (paragraph spanning p. 3-4). The secondary targets are associated with the molecular targets because they are within the same cells of the tissue.
Regarding claim 11, Shah further teaches detecting secondary targets using antibodies that bind protein (p. 12).
Regarding claim 12, Shah teaches the probes have a target binding region and a unique readout sequence that produces a detectable visual signal for a particular molecular target (Fig. 1).
Regarding claim 13, Shah teaches the groups of probes have different binding sequence such that they are painted or tiled along the molecular target (Fig. 1).
Regarding claim 14, Shah teaches the groups of probes have different binding sequences for different molecular targets (Fig. 1).
Regarding claims 15 and 16, Shah teaches each probe as a unique readout sequence that is located in an overhang (Fig. 1).
Regarding claims 17 and 18, Shah teaches the unique readout sequences are indirectly connected to the binding sequence of a probe via intermediate molecules in the form of a plurality of HCR polymers (Fig. 1).
Regarding claim 20, Shah teaches the detectable visual signal is connected to the binding sequence via a cleavable linker that is target of DNAse (Fig. 1).
Regarding claims 22 and 34, Shah teaches the unique symbols are colors or numbers (Fig. 1D), which are not detectable signals, but rather represent collected data.
Regarding claim 23, Shah teaches the probes of the groups between serial hybridization sets are for a subset of the molecular targets that do not overlap (Fig. 1, “25 genes are serially hybridized 5 genes at a time by 5 rounds of hybridization”).

Claim(s) 1-9, 12-18, 20, 22-23 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (Science. 2015. 348(6233): 16 pages and Supplemental Material).
Regarding claims 1, 22 and 34, Chen teaches identifying molecular targets immobilized in a biological sample (Fig. 1; p. 11, Sample preparation and labeling with encoding probes).
Chen teaches associating a barcode with molecular targets via multiple sequential barcoding rounds, where each round has two serial hybridizations to identify readout sequences 1 and 2 or 3 and 4 of each encoding probe (Fig. 1).
Each probe is a for a molecular target in a subset, produces at least one detectable visual signal that is detected and corresponds to the molecular targets (Fig. 1).
The detectable visual signals are removed via photobleaching (Fig. 1). 
The barcodes of each molecular target consist of components as identified in Fig. 1, e.g. four bits.
Each component is assigned a unique symbol of a number (e.g. 0 or 1), hybridization round and a color corresponding to the color of the probe (Fig. 1). The symbols are not themselves a detectable signal.
Chen teaches embodiments in which 140 molecular targets are analyzed over 16 barcoding rounds. This makes the number of unique symbols greater than the 16th root of 140.
Regarding claim 2, Chen teaches capturing an image for each serial hybridization of the detectable visual signals bound to the molecular targets (Fig. 1).
Regarding claims 3, 6 and 7, Chen teaches generating a composite image by superimposing the images collected from the serial hybridizations that have been aligned via a fiducial bead (p. 12, Construction of measured words) and their detected visual signal (p. 11, MERFISH imaging).
Regarding claim 4, Chen teaches the detectable visual signals are super-localized in an image via a multi-Gaussian-fitting algorithm (p. 12, Construction of measured words).
 Regarding claim 5, Chen teaches decoding detectable signals in the composite images based on the barcodes of the molecular targets and the unique symbols (Fig. 1).
Regarding claim 8, Chen teaches the use of at least one imaging round after photobleaching (paragraph spanning p. 11 and 12).
The number of unique symbols is equal to or greater than the n-x root of the number of molecular targets.
Regarding claim 9, Chen teaches the biological sample is a cell sample (p. 11, Sample preparation and labeling with encoding probes).
Regarding claim 12, Chen teaches the probes of the groups have a sequence targeting the molecular target and a readout sequence associated with the binding sequence (Fig. 1). Chen further teaches that in each round only one readout sequence for a target is associated with a detectable visual signal (Fig. 1).
Regarding claim 13, Chen teaches the binding sequences target different sequences within the same molecular target (Fig. 1).
Regarding claim 14, Chen teaches the binding sequences target different sequences in different targets (Fig. 1).
Regarding claims 15 and 16, Chen teaches the probes each have two readout sequences that are located in overhangs via hybridization (Fig. 1).
Regarding claims 17 and 18, Chen teaches the readout sequences of the probes are indirectly connected to the binding sequences via hybridization to an intermediate in the form of the overhang (Fig. 1).
Regarding claim 20, Chen teaches the detectable visual signal is connected to the binding sequence of a probe or an intermediate molecule via a cleavable linker (Fig. 1). The nucleic acid molecule may be cleaved by a nuclease and thus the nucleic acid is a cleavable linker.
Regarding claim 23, Chen teaches the groups of probes are for non-overlapping targets (Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah (Neuron. 2016 October 19. 92(2):342-357) in view of Levner (US 2015/0005188 A1).
Claim 1 is anticipated by Shah. The claim is also rendered obvious as encompassing the embodiments of claims 19 and 20.
Regarding claim 1, Shah teaches identifying N molecular targets in a biological, e.g. 25, 100 or 125 genes in single cells. The molecular targets are immobilized in cells. See Fig. 1.
Shah teaches associating unique barcodes to each molecular target, 25 genes at a time via 5 sequential barcoding rounds. Shah teaches performing 4 serial hybridizations of probes. Each serial hybridization contacts one or more groups of probes to a subset of the molecular targets. The number of probe sets is equal to the number of molecular targets in the subset. The probes hybridize with molecular targets and provide a detectable signal. See Fig. 1.
Shah teaches detecting the signals from the probes. See Fig. 1 and 2.
Shah teaches removing the visual signals prior to the next serial hybridization using DNAse (Fig. 1).
Shah teaches the unique barcode has 4 components and each component assigned from S unique symbols, with S corresponding to the number of fluorophores used.
Shah further teaches the number of transcripts, which corresponds to the number of unique barcodes is FN, where F is the number of fluorophores and N is the number of hybridizations. Here F is analogous to S unique symbols of the present claims and N is analogous to the sequential barcoding rounds of the present claims. Thus, the equation of Shah can be solved for F (claimed as S), which is equal to the Nth (claimed as n) root of the number of transcripts (claimed as N). Therefore, Shah teaches S is equal to the nth root of N as claimed.
Shah does not specifically teach the elements of claims 19 and 21.
However, Levner demonstrates that barcodes such as those of Shah are successfully attached to antibodies for the detection of proteins in a biological sample (Fig. 1, 3, 4, 5, 9, 10, 11 and 12).
It would have been prima facie obvious to the ordinary artisan to have substituted the nucleic acid based binding sequences with the antibody binding sequences of Levner in order to detect protein expression of various biomarkers of interest within a cell.

Claim(s) 1, 10, 11, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Science. 2015. 348(6233): 16 pages and Supplemental Material) in view of Levner (US 2015/0005188 A1).
Regarding claim 1, Chen teaches identifying molecular targets immobilized in a biological sample (Fig. 1; p. 11, Sample preparation and labeling with encoding probes).
Chen teaches associating a barcode with molecular targets via multiple sequential barcoding rounds, where each round has two serial hybridizations to identify readout sequences 1 and 2 or 3 and 4 of each encoding probe (Fig. 1).
Each probe is a for a molecular target in a subset, produces at least one detectable visual signal that is detected and corresponds to the molecular targets (Fig. 1).
The detectable visual signals are removed via photobleaching (Fig. 1). 
The barcodes of each molecular target consist of components as identified in Fig. 1, e.g. four bits.
Each component is assigned a unique symbol of a number (e.g. 0 or 1), hybridization round and a color corresponding to the color of the probe (Fig. 1). The symbols are not themselves a detectable signal.
Chen teaches embodiments in which 140 molecular targets are analyzed over 16 barcoding rounds. This makes the number of unique symbols greater than the 16th root of 140.
Chen does not specifically teach the elements of claims 10, 11, 19 and 21.
However, Levner demonstrates that barcodes such as those of Shah are successfully attached to antibodies for the detection of proteins in a biological sample (Fig. 1, 3, 4, 5, 9, 10, 11 and 12).
It would have been prima facie obvious to the ordinary artisan to have substituted the nucleic acid based binding sequences with the antibody binding sequences of Levner or to include the antibody binding sequences along with the nucleic acid based binding sequences in order to detect protein expression of various markers within a cell. It would have been further obvious to have mixed nucleic acid binding sequences with antibody binding sequence in order to analyze both nucleic acid expression and proteins simultaneously.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8, 9, 10, 12, 15, 22, 34 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,510,435 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are sufficiently broad so as to encompass the ‘435 claims.
Present claims 1 and 10 encompasses claim 1 of the ‘435 patent.
Present claims 1 and 9 encompass claim 2 of the ‘435 patent.
Present claim 8 encompasses claims 1 and 10 of the ‘435 patent.
Present claim 12 encompasses claims 1 and 10 of the ‘435 patent.
Present claim 15 encompasses claims 1 and 10 of the ‘435 patent.
Present claim 22 encompasses claims 1 and 10 of the ‘435 patent.
Present claim 34 encompasses claims 1 and 10 of the ‘435 patent.
Present claim 35 encompasses claims 1, 8, 9, 10, 13, 17 and 18 of the ‘435 patent. 

Claims 2, 3, 4, 5, 6, 7, 13, 14, 16, 17, 18, 20, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,510,435 B2 in view of Chen (Science. 2015. 348(6233): 16 pages and Supplemental Material).
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are sufficiently broad so as to encompass aspects of the ‘435 claims.
However, the claim sets differ in regards to claims 2, 3, 4, 5, 6, 7, 13, 14, 16, 17, 18, 20, and 23.
Regarding claim 2, Chen teaches capturing for each serial hybridization an image of the detectable visual signals bound to the molecular targets (Fig. 1).
Regarding claims 3, 6 and 7, Chen teaches generating a composite image by superimposing the images collected from the serial hybridizations that have been aligned via a fiducial bead (p. 12, Construction of measured words) and their detected visual signal (p. 11, MERFISH imaging).
Regarding claim 4, Chen teaches the detectable visual signals are super-localized in an image via a multi-Gaussian-fitting algorithm (p. 12, Construction of measured words).
 Regarding claim 5, Chen teaches decoding detectable signals in the composite images based on the barcodes of the molecular targets and the unique symbols (Fig. 1).
Regarding claim 13, Chen teaches the binding sequences target different sequences within the same molecular target (Fig. 1).
Regarding claim 14, Chen teaches the binding sequences target different sequences in different targets (Fig. 1).
Regarding claim 16, Chen teaches the probes each have two readout sequences that are located in overhangs via hybridization (Fig. 1).
Regarding claims 17 and 18, Chen teaches the readout sequences of the probes are indirectly connected to the binding sequences via hybridization to an intermediate in the form of the overhang (Fig. 1).
Regarding claim 20, Chen teaches the detectable visual signal is connected to the binding sequence of a probe or an intermediate molecule via a cleavable linker (Fig. 1). The nucleic acid molecule may be cleaved by a nuclease and thus the nucleic acid is a cleavable linker.
Regarding claim 23, Chen teaches the groups of probes are for non-overlapping targets (Fig. 1).
It would have been prima facie obvious to the ordinary artisan to have modified the methods of the ‘435 claims using the teachings of Chen as Chen demonstrates a number of known elements that are beneficial to the methods of the ‘435 claims.

Claims 11, 19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,510,435 B2 in view of Levner (US 2015/0005188 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are sufficiently broad so as to encompass aspects of the ‘435 claims.
However, the claim sets differ in regards to claims 11, 19 and 21.
It would have been prima facie obvious to the ordinary artisan to have substituted the nucleic acid based binding sequences with the antibody binding sequences of Levner in order to detect protein expression of various markers within a cell.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634